Not for Publication in West's Federal Reporter

           United States Court of Appeals
                        For the First Circuit


No. 06-1600

                 CLAUDIA PATRICIA CÓRDOBA-QUIROZ,

                                Petitioner,

                                      v.

                       ALBERTO R. GONZÁLES,
              Attorney General of the United States,

                                Respondent.



               ON PETITION FOR REVIEW OF AN ORDER OF
                  THE BOARD OF IMMIGRATION APPEALS


                                   Before

               Torruella and Lynch, Circuit Judges,
                    and Lisi,* District Judge.



     Jeffrey B. Rubin, and Law Offices of Jeffrey B. Rubin, P.C.,
on brief for petitioner.
     Robbin K. Blaya, Attorney, Office of Immigration Litigation,
Civil Division, U.S. Department of Justice, Peter Keisler,
Assistant Attorney General, and Anthony W. Norwood, Senior
Litigation Counsel, on brief for respondent.



                               May 25, 2007




*
    Of the District of Rhode Island, sitting by designation.
              TORRUELLA, Circuit Judge.       Petitioner Claudia Patricia

Córdoba-Quiroz ("Córdoba") appeals the denial of a motion for

reconsideration     before    the   Board    of   Immigration   Appeals    (the

"BIA").     She claims that the BIA should have exercised its sua

sponte authority to reopen her removal proceedings on the basis of

a change in the law affecting her eligibility for relief.                   We

affirm the BIA's decision.

                               I. Background

              Córdoba is a thirty-five-year-old native and citizen of

Colombia.      In February 2002, she came to the United States and

requested asylum.      On March 5, 2002, Córdoba was paroled into the

United States and placed in removal proceedings.                She filed an

application for asylum, withholding of removal, and protection

under   the    Convention    Against    Torture    in   February   2003.    An

Immigration Judge ("IJ") denied her request for relief and ordered

her removed on May 4, 2004.

              On May 28, 2004, Córdoba married Miguel Arroyo-Vargas, a

U.S. citizen, who filed an I-130 petition for an immigrant visa on

her behalf on April 7, 2005.           As of the time of this appeal, the

petition had not been approved.

              Córdoba then filed an appeal of the IJ's decision, which

the BIA denied without opinion on August 23, 2005.           Córdoba did not

appeal this decision, but instead filed a motion to reopen her

removal proceedings based on the First Circuit's decision in Succar


                                       -2-
v. Ashcroft, 394 F.3d 8 (1st Cir. 2005), which she claims is a

significant change in the law affecting her eligibility for relief.

Her motion was received on November 22, 2005 -- one day late1 --

due to a clerical error; she prepared the package for overnight

mailing via UPS, but it was inadvertently sent via second day air

instead.   On December 28, 2005, the BIA denied her motion to reopen

as untimely.

              Córdoba then filed a motion for reconsideration.                  On

March 7, 2006, the BIA denied the motion on the ground that

Córdoba's stated reason for the untimeliness of the motion to

reopen   --    clerical   error    --    did    not   rise   to   the   level   of

"exceptional circumstances" sufficient to warrant the exercise of

the BIA's sua sponte authority.               Córdoba now appeals the BIA's

denial of her motion for reconsideration.

                                  II. Analysis

              On appeal, Córdoba argues that the BIA erred in denying

her motion for reconsideration because it failed to consider all

the relevant factors in her case.              Specifically, she claims that

the BIA should have exercised its sua sponte authority to reopen

her removal proceedings based on a significant change in the law,

and that her motion to reopen was not untimely because she filed it

within a reasonable time after the change in the law.


1
   Córdoba's motion to reopen was due ninety days after the final
agency decision, which in this case was the BIA's denial of her
appeal of the IJ's decision. See 8 C.F.R. § 1003.2(c)(2).

                                        -3-
A. Sua Sponte Authority

           The BIA has the discretionary authority to reopen removal

proceedings on its own motion at any time, see 8 C.F.R. § 1003.2

(a),   although    it   reserves   that   discretion   for   "exceptional

situations."      In re J-J-, 21 I. & N. Dec. 976, 984 (1997) ("The

power to reopen on our own motion is not meant to be used as a

general cure for filing defects or to otherwise circumvent the

regulations, where enforcing them might result in hardship.").        In

this case, the BIA determined that a clerical error did not rise to

the level of an exceptional circumstance.       Córdoba argues that the

BIA should have exercised its sua sponte authority because Succar,

394 F.3d 8, represents a significant change in the law, which

affects her eligibility for relief.       See In re X-G-W-, 22 I. & N.

Dec. 71, 73 (1998) (finding an exceptional circumstance warranting

sua sponte relief where "a significant change in the immigration

law made relief available to the applicant on the basis of the same

asylum application he filed initially").2

           As we have explained before, "the decision of the BIA

whether to invoke its sua sponte authority is committed to its

unfettered discretion."      Luis v. INS, 196 F.3d 36, 40 (1st Cir.



2
   The "significant change" in this case amounted to an about-face
in immigration law concerning the possibility of relief for aliens
who had suffered under coercive population control policies. In re
X-G-W-, 22 I. & N. Dec. at 73. The BIA announced the close of its
policy of granting untimely motions to reopen removal proceedings
on that basis in In re G-C-L, 23 I. & N. Dec. 359, 361-62 (2002).

                                    -4-
1999).    Therefore, we have no jurisdiction to review the BIA's

discretionary         decision    because    "[t]here   are   no     guidelines   or

standards which dictate how and when the BIA should invoke its sua

sponte power."         Id. at 41; accord Zhang v. Gonzáles, 469 F.3d 51,

53 (1st Cir. 2006); Prado v. Reno, 198 F.3d 286, 292 (1st Cir.

1999).        In re X-G-W-, 22 I. & N. Dec. 71, in which the BIA

exercised its authority based on a profound change in immigration

law, does not change this analysis.               It is merely an example of a

situation in which the BIA found it appropriate to exercise its sua

sponte power; the case provides no meaningful guidance on the

circumstances under which the BIA should exercise its discretionary

authority. Luis, 196 F.3d at 40-41 ("[I]f no judicially manageable

standards are available for judging how and when an agency should

exercise its discretion, then it is impossible to evaluate agency

action    for    'abuse    of     discretion.'"     (alteration      in   original)

(quoting Heckler v. Chaney, 470 U.S. 821, 830 (1985))); see also

Ekimian v. INS, 303 F.3d 1153, 1158 (9th Cir. 2002) ("The cases in

which    we    have    reviewed    a   BIA   decision   under   an    'exceptional

circumstances' standard have been those in which a relevant statute

explicitly      defined     what       Congress   considers     an    'exceptional

circumstance.'").         Thus, we have no jurisdiction to review the

BIA's denial of Córdoba's request to reopen her removal proceedings

sua sponte.




                                          -5-
B. Timeliness

           The BIA initially rejected Córdoba's motion to reopen

because it was not filed within ninety days of the BIA's final

decision in her case.   Córdoba argues on appeal that her motion to

reopen was not untimely because she filed it within a reasonable

time after Succar -- the case that she alleges significantly

changed the law affecting her eligibility for relief -- was handed

down.3   We review the BIA's denial of a motion for reconsideration

for abuse of discretion.    Keo Chan v. Gonzáles, 413 F.3d 161, 164

(1st Cir. 2005); see also Roberts v. Gonzáles, 422 F.3d 33, 35 (1st

Cir. 2005) ("[W]e review the BIA's denial of a motion to reopen

based on timeliness grounds under a highly deferential abuse of

discretion standard.    In order to prevail under this standard, the

movant must carry the heavy burden of establishing that the BIA

made an error of law or acted in a manifestly arbitrary or

capricious manner." (citation omitted)).

           Generally, an alien must file a motion to reopen within

ninety days of a final administrative decision.    8 U.S.C. § 1229a

(c)(7)(C); see also 8 C.F.R. § 1003.2(c)(2) (delineating exceptions



3
   It is unclear whether Córdoba raised this issue before the BIA
and therefore whether we should reach her argument at all. See
Bernal-Vallejo v. INS, 195 F.3d 56, 64 (1st Cir. 1999) ("Usually
issues not raised before the BIA may not be raised for the first
time on a petition for review."). Because it does not affect the
outcome of the case, however, we will assume for purposes of our
review that she did raise the issue in her motion for
reconsideration.

                                 -6-
to the general rule, none of which are applicable in this case).

Córdoba's motion was received ninety-one days after the BIA's final

decision in her case.      Thus, the BIA did not abuse its discretion

in denying Córdoba's motion for reconsideration because it reached

the   correct   legal    conclusion    that   her   motion   to   reopen   was

untimely.4    See Chen v. Gonzáles, 415 F.3d 151, 153 (1st Cir. 2005)

("An abuse of discretion exists 'where the BIA misinterprets the

law, or acts either arbitrarily or capriciously.'").

                             III. Conclusion

             For the reasons stated above, we affirm the BIA's denial

of Córdoba's motion for reconsideration.

             Affirmed.




4
   To the extent that Córdoba's timeliness argument relies on the
BIA's sua sponte power to reopen her removal proceedings despite
her tardiness, we reiterate that we have no jurisdiction to review
the BIA's use of that discretion. See Zhang, 469 F.3d at 53.

                                      -7-